Case: 5:20-cr-00122-GFVT-EBA Doc #: 30 Filed: 03/17/21 Page: 1 of 8 - Page ID#: 102
                                                                               I!laatun D1str1~ of Kentucky
                                                                                     FIL ID
                                                                                    MAR 17 2021
                         UNITED STATES DISTRICT COURT
                                                                                       AT LEXINGTON
                         EASTERN DISTRICT OF KENTUCKY                                ROBERT R. CARR
                               CENTRAL DIVISION                                  CLERK U.S. DISTRICT COURT
                                  LEXINGTON

 CRIMINAL ACTION NO. 20-122-GFVT

 UNITED STATES OF AMERICA                                                       PLAINTIFF


 V.                                PLEA AGREEMENT

 BRADLEY SCOTT HELTON                                                         DEFENDANT

                                        *   * *   * *

        1. Pursuant to Federal Rule of Criminal Procedure 11 (c), the Defendant will enter

 a guilty plea to the Indictment, charging a violation of 18 U.S.C. § 2251(a), employing,

 using, persuading, inducing, enticing, and coercing a minor to engage in sexually explicit

 conduct for the purpose of producing a visual depiction of that conduct.

        2. The essential elements of 18 U.S.C. § 225l(a) are:

               (a) The Defendant employed, used, persuaded, induced, enticed or coerced
        a minor to engage in sexually explicit conduct for the purpose of producing a visual
        depiction of that conduct; and

               (b) The Defendant knew that the visual depiction(s) he persuaded, induced,
        enticed and coerced the minor victim to create were produced using materials that
        had been mailed, shipped, or transported in or affecting interstate or foreign
        commerce by any means, or that such visual depictions would be transmitted using
        a means or facility of interstate commerce.

        3. As to the offense, the United States could prove the following facts that establish

 the essential elements of the offense beyond a reasonable doubt, and the Defendant admits

 these facts:

        (a) Helton connected with the 7 year-old victim in this case on May 16, 2020, via
Case: 5:20-cr-00122-GFVT-EBA Doc #: 30 Filed: 03/17/21 Page: 2 of 8 - Page ID#: 103




       an app called "Kiss Kiss: Spin the Bottle." The app advertises itself as "the best
       game for chatting, dating, and having fun with players from your city and around
       the world." After Helton and the victim were randomly connected via the Kiss
       Kiss app, they began communicating with each other via text messaging.


       (b) The communications between Helton and the victim occurred beginning on the
       evening of May 16, 2020 and ended in the early hours of May 17, 2020. The
       conversations between HELTON and the victim quickly became sexual in nature.
       During these conversations, HELTON sent the victim videos and pictures,
       including pictures of his genetalia, a video(s) depicting sexual intercourse. Helton
       then requested that the victim send him a video of her performing a sexual act with
       an object and, in response, the victim sent a video of herself imitating sexual
       intercourse with a teddy bear and a video of herself appearing to insert a red
       toothbrush into her vagina. In total, there were five sexually explicit videos sent by
       the victim to Helton at his request.

       (c) Early on the morning of May 17, 2020, the victim' s mother found the victim
       asleep holding her phone. The victim's mother then looked at the phone and saw
       the communications between HELTON and her daughter and reported it to law
       enforcement, who were able to identify the person that had been communicating
       with the victim as HELTON. At the time of the communications, the victim was
       located in Texas and the Defendant was located in Madison County, in the Eastern
       District of Kentucky.

       (d) HELTON admits that he employed, used, and persuaded the 7 year-old victim
       to engage in sexually explicit conduct for the purpose of producing a visual
       depiction of that conduct. He further admits that the images traveled in interstate
       commerce when they were sent from the victim in Texas to him in Kentucky and
       that they were sent via a means and facility of interstate commerce, that is text
       messaging via cellular telephones.

       4. The statutory punishment for the offense is imprisonment for not less than 15

 years and not more than 30 years, a fine of not more than $250,000, and a term of

 supervised release of not less than 5 years and up to life. A mandatory special

 assessment of $100.00 applies, and the Defendant will pay this assessment to the U.S.




                                             2
Case: 5:20-cr-00122-GFVT-EBA Doc #: 30 Filed: 03/17/21 Page: 3 of 8 - Page ID#: 104




 District Court Clerk at the time of the entry of the plea. An additional mandatory special

 assessment of $5,000 applies, pursuant to 18 U.S.C. § 3014, for non-indigent Defendants

 convicted of certain offenses, including those in chapter 110 (which includes the offense

 to which the Defendant is pleading guilty), committed after May 29, 2015 through

 September 30, 2021. The Defendant will pay this assessment to the U.S. District Court

 Clerk after the sentencing hearing, in accordance with the Judgment, if the Court

 determines the Defendant is non-indigent and orders such assessment to be paid. Moreover,

 the Defendant acknowledges that, pursuant to 18 U.S.C. §2259A, an assessment per count

 of no more than $50,000 may apply to any person convicted of a child pornography

 production offense. Also, mandatory restitution under 18 U.S.C. § 2259 that is not less

 than $3,000.00 per victim may be applied.

        5. Pursuant to Rule 1 l(c)(l)(B), the United States and the Defendant recommend

 the following sentencing guidelines calculations, and they may object to or argue in favor

 of other calculations. This recommendation does not bind the Court.

              (a) The United States Sentencing Guidelines (U.S.S.G.) Manual in effect at
       the time of sentencing will determine the Defendant's guideline range. The
       November 1, 2018 Manual guideline calculations are listed below.

              (b) Pursuant to U.S.S.G. § 2G2.l(a), the base offense level is 32.

              (c) Pursuant to U.S.S.G. § 2G2.l(b)(l)(A), increase the offense level by
       4 levels because the offense involved a minor who had not attained the age of 12.

               (d) Pursuant to U.S.S.G. § 2G2.l(b)(6)(B), increase the offense level by 2
       because the offense involved the use of a computer or interactive computer service
       to solicit participation of a minor in sexually explicit conduct.




                                             3
Case: 5:20-cr-00122-GFVT-EBA Doc #: 30 Filed: 03/17/21 Page: 4 of 8 - Page ID#: 105




                (e) Pursuant to U.S.S.G. § 3E l. 1 and unless the Defendant commits another
         crime, obstructs justice, or violates a court order, decrease the offense level by
         2 levels for the Defendant' s acceptance of responsibility. If the offense level
         determined prior to this 2-level decrease is level 16 or greater, the United States will
         move at sentencing to decrease the offense level by 1 additional level based on the
         Defendant's timely notice of intent to plead guilty.

                 (f) Pursuant to U.S.S.G. § 5El.1 , restitution will be determined at
          sentencing or at a separate restitution hearing.

         6. No agreement exists about the Defendant' s criminal history category pursuant to

   U.S.S.G. Chapter 4.

         7. The Defendant and the United States have not reached an agreement as to the

   application of the following guideline enhancements: a) U.S.S.G. § 2G2. l(b)(2)(A), which

   increases the offense level by 2 if the offense involved the commission of a sexual act of

   sexual contact; b) U.S.S.G. § 2G2.l(b)(4), which increases the offense level by 4 if the

  offense involves sadistric or masochistic conduct or other depictions of violence; c)

  U.S.S.G. 4B 1.5, which increases the offense level by 5 if the defendant' s instant offense

  of conviction is a covered sex crime and the defendant engaged in a pattern of activity

  involving prohibited sexual conduct.

         8. The Defendant will not file a motion for a decrease in the offense level based on

  a mitigating role pursuant to U.S.S.G. § 3B 1.2.

         9. The Defendant waives the right to appeal the guilty plea and conviction.

  Except for claims of ineffective assistance of counsel, the Defendant also waives the right

  to attack collaterally the guilty plea, conviction, and sentence.



                                                4
Case: 5:20-cr-00122-GFVT-EBA Doc #: 30 Filed: 03/17/21 Page: 5 of 8 - Page ID#: 106




          10. The Defendant will forfeit to the United States all interest in any property that

  was used to commit or promote the commission of the offense, and will execute any

   documents necessary for this forfeiture. Specifically the Defendant will forfeit his

   interest in the property listed in the forfeiture allegation of the indictment and will

   execute any documents necessary for this forfeiture. The Defendant agrees that the

  United States could prove that a nexus exists between the property and the offense.

          11. The Defendant agrees to cooperate fully with the United States Attorney's

   Office by making a full and complete financial disclosure. Within 30 days of pleading

  guilty, the Defendant agrees to complete and sign a financial disclosure statement or

   affidavit disclosing all assets in which the Defendant has any interest or over which the

  Defendant exercises control, directly or indirectly, including those held by a spouse,

  nominee, or other third party, and disclosing any transfer of assets that has taken place

  within three years preceding the entry of this plea agreement. The Defendant will submit

  to an examination, which may be taken under oath and may include a polygraph

  examination.     The Defendant will not encumber, transfer, or dispose of any monies,

  property, or assets under the Defendant's custody or control without written approval from

  the United States Attorney's Office. If the Defendant is ever incarcerated in connection

  with this case, the Defendant will participate in the Bureau of Prisons Inmate Financial

  Responsibility Program, regardless of whether the Court specifically directs participation

  or imposes a schedule of payments. If the Defendant fails to comply with any of the

  provisions of this paragraph, the United States, in its discretion, may refrain from moving


                                                  5
Case: 5:20-cr-00122-GFVT-EBA Doc #: 30 Filed: 03/17/21 Page: 6 of 8 - Page ID#: 107




 the Court pursuant to U.S.S.G. § 3El.l(b) to reduce the offense level by one additional

 level, and may argue that the Defendant should not receive a two-level reduction for

 acceptance of responsibility under U.S.S.G. § 3El. l(a).

        12. The Defendant understands that, by pleading guilty, he will be required to

 register as a sex offender upon his release from prison as a condition of supervised release

 pursuant to 18 U.S.C. § 3583(d). The Defendant also understands that, independent of

 supervised release, he will be subject to federal and state sex offender registration

 requirements and that those requirements may apply throughout his life. The Defendant

 will be required to register with the sex offender registration agency in Kentucky and shall

 also register with the sex offender registration agency in any state or other jurisdiction

 where he resides, is employed, or is a student. The Defendant understands that he shall

 keep his registration current and shall notify the sex offender registration agency or

 agencies of any changes to his name, place of residence, employment, student status, or

 other relevant information. The Defendant shall comply with requirements to periodically

 verify in person his sex offender registration information. The Defendant understands that

 he will be subject to possible federal and state penalties for failure to comply with any such

 sex offender registration requirements. The Defendant further understands that, under

 18 U.S .C. § 4042(c), notice will be provided to certain law enforcement agencies upon his

 release from confinement following conviction.

        13. The Defendant understands and agrees that, pursuant to 18 U.S.C. § 3613 ,

 whatever monetary penalties are imposed by the Court will be due and payable



                                               6
.   ,
        Case: 5:20-cr-00122-GFVT-EBA Doc #: 30 Filed: 03/17/21 Page: 7 of 8 - Page ID#: 108




         immediately and subject to immediate enforcement by the United States. If the Court

         imposes a schedule of payments, the Defendant agrees that it is merely a minimum

         schedule of payments and not the only method, nor a limitation on the methods, available

         to the United States to enforce the judgment. The Defendant waives any requirement for

         demand of payment on any fine, restitution, or assessment imposed by the Court and agrees

         that any unpaid obligations will be submitted to the United States Treasury for offset. The

         Defendant authorizes the United States to obtain the Defendant' s credit reports at any time.

         The Defendant authorizes the U.S. District Court to release funds posted as security for the

         Defendant's appearance bond in this case, if any, to be applied to satisfy the Defendant' s

         financial obligations contained in the judgment of the Court.

                 14. If the Defendant violates any part of this Agreement, the United States may

         void this Agreement and seek an indictment for any violations of federal laws, and the

         Defendant waives any right to challenge the initiation of additional federal charges.

                15.   This document and the supplement contain the complete and only Plea

         Agreement between the United States Attorney for the Eastern District of Kentucky and

         the Defendant. The United States has not made any other promises to the Defendant.

                16. This Agreement does not bind the United States Attorney's Offices in other

         districts, or any other federal , state, or local prosecuting authorities.

                17. The Defendant and the Defendant' s attorney acknowledge that the Defendant

         understands this Agreement, that the Defendant' s attorney has fully explained this




                                                         7
Case: 5:20-cr-00122-GFVT-EBA Doc #: 30 Filed: 03/17/21 Page: 8 of 8 - Page ID#: 109




 Agreement to the Defendant, and that the Defendant's entry into this Agreement is

 voluntary.

                                      CARLTON S. SHIER, IV
                                      ACTING UNITED STATES ATTORNEY


 Date:                          By:
                                      Erin M. Roth
                                      Assistant United States Attorney




 Date:   ,i;J r/4;




                                         8
